MEMORANDUM **
California state prisoner Samuel Lewis appeals pro se from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
We reject as foreclosed the State’s contention that the court lacks jurisdiction to entertain this appeal because Lewis did not obtain a certificate of appealability. See Rosas v. Nielsen, 428 F.3d 1229, 1231-32 (9th Cir.2005) (per curiam).
Lewis contends that the California Board of Prison Terms’ (the “Board”) decision to deny him parole was arbitrary and capricious, in violation of his due process rights. We reject this claim because the record indicates that the Board’s decision was supported by “some evidence.” See Irons v. Carey, 479 F.3d 658, 664 (9th Cir.2007); Sass, 461 F.3d at 1129. Consequently, the California courts’ rejection of this claim was neither contrary to nor an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d)(1).
We construe Lewis’s presentation of uncertified issues as a renewed motion for a certificate of appealability. See 9th Cir. R. 22-1(e). So construed, we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.